Title: From James Madison to Thomas Bulkeley, 22 March 1802
From: Madison, James
To: Bulkeley, Thomas


Sir
Washington, Department of State. March 22d. 1802.
The President having appointed William Jarvis Esqr. by whom this will be handed to you, consul of the United States at Lisbon, you will be pleased to receive him as your successor, and to deliver to him the several documents, letters, &c. which may belong to the consulate; to which you will be Kind enough to add any other information by which you may be able to assist the commencement of his functions. I am Sir &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).


